Order entered May 5, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00263-CR

                          CLEAVEN WADE III, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-83322-2015

                                      ORDER

       Before the Court is the State’s second motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received with the motion

filed as of the date of this order.

                                              /s/    LANA MYERS
                                                     JUSTICE